



Execution Copy
PURCHASE AND SALE AGREEMENT
THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made and entered into as
of this 1st day of February, 2018 (the “Effective Date”) by and between ASC
Devens, LLC, a Delaware limited liability company having an address of 64
Jackson Road, Devens, Massachusetts 01434 (“Seller”), and 64 Jackson, LLC, a
Massachusetts limited liability company having an address at 133 Pearl Street,
Boston, Massachusetts 02110 (“Purchaser”).
RECITALS
WHEREAS, Seller is the owner of certain improved real property located at 64
Jackson Road, Devens, Massachusetts; and
WHEREAS, Seller desires to sell to Purchaser, and Purchaser, desires to acquire
from Seller, such real property on the terms and conditions set forth in this
Agreement.
NOW THEREFORE, in consideration of the mutual covenants herein contained and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, Seller and Purchaser agree as follows:
1.DEFINITIONS.
For the purposes of this Agreement, the following terms will have the following
definitions:
Applicable Environmental Law shall have the meaning given such term in Section
12.1.14.
Purchaser shall have the meaning given such term in the introductory paragraph
of this Agreement.
Closing shall have the meaning give such term in Section 5.1.
Closing Date shall mean March 30, 2018 at 10:00 a.m.
Deed shall have the meaning given such term in Section 9.1.
Deposit shall have the meaning given such term in Section 3.2.2.
Due Diligence Period shall have the meaning given such term in Section 7.2.
Escrow Agent shall mean Stewart Title Guaranty Company.
Extended Time shall have the meaning set forth in Section 7.6.
First Deposit shall have the meaning given such term in Section 3.2.1.
Land shall have the meaning given such term in Section 2(a).
Hazardous Substance shall have the meaning given such term in Section 12.1.14.


1



--------------------------------------------------------------------------------





Holdover Period shall have the meaning set forth in Section 6.1.
Improvements shall have the meaning given such term in Section 2(c).
Monetary Liens shall mean (i) mortgages or other security documents or similar
encumbrances given to secure indebtedness for money borrowed, (ii) mechanics or
materialman’s liens, or (iii) any other voluntary and/or involuntary
encumbrances, including, without limitation, judgments, attachments and
executions, which may be discharged by the payment of money or bonding in lieu
thereof.
Permitted Encumbrances shall have the meaning given such term in Section 7.1.
Permitted Use shall have the meaning set forth in Section 6.1(a)(ix).
Premises shall have the meaning given such term in Section 2(c).
Property shall have the meaning given such term in Section 2.
Purchase Price means a sum equal to Twenty-Three Million and 00/100 Dollars
($23,000,000), to be paid as set forth in Section 3, as adjusted in accordance
with Section 11 hereof.
Second Deposit shall have the meaning given such term in Section 3.2.2.
Seller shall have the meaning given such term in the introductory paragraph of
this Agreement.
Seller Mortgage shall have the meaning given in Section 3.2.3.
Seller Note shall mean a Six Million and 00/100 Dollar ($6,000,000) subordinated
secured commercial promissory note more fully described in Section 3.2.3.
Seller’s Title Notice shall have the meaning given such term in Section 7.2.
Intercreditor, Subordination and Standstill Agreement shall have the meaning
given in Section 3.2.3.
Title Commitment shall mean the title commitment issued by the Title Company to
Purchaser with respect to the Premises.
Title Company shall mean Stewart Title Guaranty Company or another title
insurance company acceptable to Purchaser.
Title Objections shall have the meaning given such term in Section 7.2.
2.    PURCHASE AND SALE.
Subject to the terms and conditions of this Agreement, Seller shall sell and
convey to Purchaser, and Purchaser shall purchase from Seller, the following
described property (all of Section 2(a) – (e) is hereinafter collectively
referred to as the “Property”):
(a)    those certain tracts of real estate located in the Regional Enterprise
Zone of Devens, Massachusetts, which real estate is more particularly described
in the attached Exhibit A, together with all


2



--------------------------------------------------------------------------------





right, title and interest of Seller in and to all easements, covenants,
agreements, rights, privileges, tenements, hereditaments and appurtenances
thereunto now or hereafter belonging or appertaining thereto (collectively, the
“Land”); and
(b)    all right, title and interest of Seller (whether now or hereafter
existing) in and to any land lying in the bed of any street, alley, road or
avenue (whether open, closed or proposed) within, in front of, behind or
otherwise adjoining the Land or any of it, and all right, title and interest of
Seller (whether now or hereafter existing); and
(c)    all of the buildings, structures, fixtures, facilities, installations and
other improvements of every kind and description now or hereafter in, on, over
and under the Land, including, without limitation, any and all plumbing,
air-conditioning, heating, ventilating, mechanical, electrical and other utility
systems, parking lots and facilities, landscaping, roadways, sidewalks,
recreational facilities, security devices, signs and light fixtures
(collectively, the “Improvements”) (the Land and Improvements being collectively
referred to as the “Premises”); and
(d)    all right, title and interest of Seller in and to all existing surveys,
blue prints, construction drawings, plans and specifications (including, without
limitation, structural, HVAC, mechanical and plumbing plans and specifications),
transferable warranties and guaranties and other documentation for or with
respect to the construction or operation of the Property or any part thereof;
all right, title and interest of Seller in and to all transferable licenses,
permits, approvals or other like instruments applicable to the operation, use or
enjoyment of the Premises.
3.    PURCHASE PRICE AND PAYMENT.
3.1.    Purchase Price. Subject to the adjustment provisions set forth in
Section 11 hereof, Purchaser shall pay (or cause payment of) the Purchase Price
for the Property.
3.2.    Payment. The Purchase Price shall be paid as follows:
3.2.1.     Within three (3) business days after the execution of this Agreement
by Seller and Purchaser, Purchaser shall deposit Five Hundred Thousand and
00/100 Dollars ($500,000.00) (the “First Deposit”) in immediately available
funds with Escrow Agent by wire transfer, to be held and disbursed pursuant to
the provisions of this Agreement. If Purchaser fails to comply with the
provisions of this Section 3.2.1, Seller may immediately terminate this
Agreement by written notice to Purchaser in which case this Agreement shall be
void and of no further force or effect as of the date of the notice.
3.2.2.     On February 15, 2018 Purchaser shall deposit Five Hundred Thousand
and 00/100 Dollars ($500,000.00) (the “Second Deposit”) in immediately available
funds with Escrow Agent by wire transfer, to be held and disbursed pursuant to
the provisions of this Agreement. If Purchaser fails to comply with the
provisions of this Section 3.2.2, within forty-eight (48) hours of Notice,
Seller may immediately terminate this Agreement by written notice to Purchaser
in which case this Agreement shall be void and of no further force or effect as
of the date of the notice and the Escrow Agent shall deliver the First Deposit
to Seller as liquidated damages. For purposes of this Agreement, the First
Deposit and the Second Deposit shall be referred to as the “Deposit”.


3



--------------------------------------------------------------------------------





3.2.3.     Seller has agreed to provide financing to Purchaser in connection
with its purchase of the Property. At Closing, the Purchaser shall execute and
deliver to Seller the Seller Note substantially in the form attached hereto as
Exhibit B (the “Seller Note”). Such Seller Note shall be secured by a second
mortgage on the Property substantially in the form of Exhibit C (the “Seller
Mortgage”) and a Subordinated Assignment of Leases and Rents substantially in
the form attached hereto as Exhibit D (the “ALR”). Seller agrees that the exact
form of the Seller Note, the Seller Mortgage and the ALR shall be subject to
review and negotiation with Purchaser’s first mortgagee and Seller agrees and
consents to entering into an Intercreditor, Subordination and Standstill
Agreement with such first mortgagee in connection with the Closing (the
“Intercreditor, Subordination and Standstill Agreement”). The Intercreditor,
Subordination and Standstill Agreement shall provide, without limitation, that
no payments of accrued interest or principal shall be made under the junior
subordinated Seller Note during any period in which there exists an event of
default under the senior loan documents with Purchaser’s first mortgagee.
Notwithstanding the foregoing, the exact form of the Seller Note, the Second
Mortgage, the ALR and the Intercreditor, Subordination and Standstill Agreement
shall be finalized by February 28, 2018, and if the form of such documents are
not finalized by such time, or if Seller is not satisfied with the form of such
documents, in its sole and absolute discretion by such time, then Seller may
terminate this Agreement by written notice to Purchaser delivered at any time
thereafter, in which event the Deposit shall be returned to Purchaser and this
Agreement shall be void and of no further force or effect.
3.2.4.     At Closing, Purchaser shall pay to Seller the Purchase Price less the
Deposit and less the Seller Note, such sum to be paid by federal funds wire
transferred to an account designated by Escrow Agent, subject, however, to such
adjustments as are required by this Agreement, and Escrow Agent shall wire the
sale proceeds to Seller on the Closing Date following recording of the Deed.
4.    ESCROW OF DEPOSIT.
4.1.    Escrow of Deposit. The Deposit shall be held in escrow by Escrow Agent,
in a non-interest bearing account, subject to the terms and conditions of this
Agreement. If the Closing shall occur, the Deposit shall be delivered to Seller
and credited on behalf of Purchaser towards the Purchase Price. If Purchaser
elects to terminate this Agreement for any reason in accordance with the
provisions of this Agreement, the entire Deposit shall be delivered to
Purchaser. If the Closing does not occur on the Closing Date, and such failure
to close is attributable to the default of Purchaser under this Agreement,
Escrow Agent shall, subject to Section 17.1 and upon notice from Seller to
Escrow Agent and Purchaser, deliver the Deposit to Seller on the third business
day following its receipt of such notice. If the Closing does not occur on the
Closing Date, and such failure to close is attributable to the default of Seller
under this Agreement, Escrow Agent shall, subject to Section 17.2 and upon
notice from Purchaser to Escrow Agent and Seller, deliver the entire Deposit to
Purchaser on the third business day following its receipt of such notice.
4.2.    Terms Governing Escrow Agent. The Escrow Agent shall be subject to the
following terms and conditions and no others:
(a)    The duties and obligations of Escrow Agent shall be determined solely by
the express provisions of this Agreement and no implied duties or obligations
shall be read into this Agreement


4



--------------------------------------------------------------------------------





against Escrow Agent. Further, Escrow Agent shall be under no obligation to
refer to any other documents between Purchaser and Seller related in any way to
this Agreement.
(b)    Escrow Agent shall not be liable to anyone by reason of any error of
judgment, or for any act done or step taken or omitted by the Escrow Agent in
good faith, or for any mistake of fact or law, or for anything which the Escrow
Agent may do or refrain from doing in connection herewith, unless caused by or
arising out of the actual and intentional misconduct of the Escrow Agent or any
act of the Escrow Agent in willful disregard of this Agreement or involving
gross negligence on the part of the Escrow Agent.
(c)    In the event of any disagreement between Purchaser and Seller resulting
in adverse claims and demands being made in connection with or against the funds
held in escrow, or in the event that either of Purchaser or Seller objects to
any proposed disposition of the Deposit, Escrow Agent shall be entitled, at
Escrow Agent’s option, to refuse to comply with the claims or demands of either
party until such disagreement is finally resolved (i) by Purchaser and Seller as
evidenced by a joint written direction to Escrow Agent, or (ii) by a court of
competent jurisdiction (in proceedings which Escrow Agent or any other party may
initiate, it being understood and agreed by Purchaser and Seller that Escrow
Agent has the authority (but no obligation) to initiate such proceedings).
(d)    Purchaser and Seller each agree to jointly and severally indemnify Escrow
Agent against any and all losses, liabilities, costs (including reasonable
attorney’s fees) and other expenses in any way incurred by Escrow Agent in
connection with or as a result of any disagreement between Purchaser and Seller
under this Agreement or otherwise incurred by Escrow Agent in any way on account
of its role as escrow agent.
5.    CLOSING.
5.1.    Closing Date. Subject to the provisions of this Agreement, Purchaser and
Seller shall close this transaction (the “Closing”) at 10:00 a.m., Boston,
Massachusetts time on the Closing Date, in escrow at the offices of Escrow Agent
located in Massachusetts, or at such other time and place as Seller and
Purchaser shall agree in writing. If the date of Closing above provided for
falls on a Saturday, Sunday, Monday or legal holiday, the Closing Date shall be
the next business day.
6.    HOLDOVER.
6.1.    Holdover. Seller may remain on the Property for the period commencing on
the Closing Date and ending on the earlier of (i) the date that Seller notifies
Purchaser that it has vacated the Property, or (ii) six (6) months after the
Closing Date (the “Holdover Period”) on the terms and conditions set forth in
this Section.
(a)    Obligations of Seller. During the Holdover Period (or at the expiration
of the Holdover Period as applicable), Seller agrees that it will remain only in
those portions of the Property where its machinery is located for the purposes
of disassembling its machinery and equipment and decommissioning its plant so as
to completely vacate the Property during such period of time; provided, however,
to the extent that Seller needs to operate some or all of its machinery in
connection therewith, it may do so. Seller also hereby agrees:


5



--------------------------------------------------------------------------------





(i)
To maintain that portion of the Property where Seller's machinery is located at
Seller's expense in substantially the same condition as at the time the Holdover
Period began, fire, other casualty and reasonable wear and tear excepted;

(ii)
To pay for only that portion of electricity furnished to the Property and
consumed by Seller while manufacturing product;

(iii)
To assume the risk of loss with respect to all personal property of Seller at
the Property;

(iv)
That if any of Seller's personal property is damaged by any cause, no part of
the loss will be charged to Purchaser unless caused by the Purchaser’s gross
negligence or misconduct;

(v)
To the maximum extent permitted by law, that Seller will occupy the Property at
Seller’s own risk, and that Purchaser will not be liable to Seller, or to any
person claiming or admitted to the Property through Seller, for injury or death
to persons, or loss or damage to property of any nature whatsoever;

(vi)
To the maximum extent permitted by law, to defend, indemnify and hold harmless
Purchaser against any claim for personal injury, bodily injury or death, or loss
or damage to property, including legal fees and expenses, incurred by Seller or
any person claiming or admitted to the Property through Seller;

(vii)
To remove from the Property, at Seller’s sole cost, liability, and expense, (i)
all personal property and materials, and (ii) otherwise deliver the Property to
Purchaser in broom-clean condition;

(viii)
Provide Purchaser with the insurance listed on Exhibit E;

(ix)
To use the Property as Seller currently does, and for no other purpose (the
“Permitted Use”);

(x)
To comply with all laws applicable to Seller’s use and occupancy of the
Property;

(xi)
To not allow any liens for unpaid work or materials to attach to the Property;

(xii)
To not use, generate, dispose of or store any Hazardous Substances at the
Property except as reasonably required by the Permitted Use and then only in
accordance with all applicable laws;

(xiii)
To not allow the use or occupancy of any portion of the Property by any other
person or entity; and

(xiv)
To permit access to the Property by Purchaser and Purchaser employees and
contractors following reasonable notice.



6



--------------------------------------------------------------------------------





7.    TITLE.
7.1.    State of Title. Seller shall convey title to the Premises by the Deed,
transferring good, clear and marketable fee simple title, insurable at standard
title insurance premiums and free and clear of all liens and other encumbrances
other than the following (which shall hereinafter be referred to as the
“Permitted Encumbrances”):
(a)    Provisions of then existing building and zoning laws;
(b)    Easements, restrictions and reservations of record, if any, that are
listed on Schedule B to the Title Commitment; subject, however, to other
provisions of this Section 7;
(c)    Such real estate taxes for the then current fiscal year as are not yet
due and payable;
(d)    Any liens for municipal betterments assessed after the date of this
Agreement.
7.2.    Title Objections. Within twenty-one (21) days after the Effective Date
(the “Due Diligence Period”), Purchaser may submit to Seller such objections
that Purchaser may have to the state of title to the Premises that exist as of
the date of the Title Commitment (the “Title Objections”). Notwithstanding the
foregoing, Purchaser may not include as Title Objections any matters addressed
in the most recent deed to the Premises attached hereto as Exhibit F. Seller
shall have five (5) business days from receipt of Purchaser’s Title Objections
to notify Purchaser whether Seller will agree to cause a Title Objection to be
cured, removed or corrected (“Seller’s Title Notice”). If within the time
specified, Seller fails to send Seller’s Title Notice, then Seller shall be
deemed to have elected not to cause any Title Objection to be cured, removed or
corrected as aforesaid. Purchaser may then, at its option, to be exercised on or
before the later of (i) that date which is three (3) business days following
Purchaser’s receipt of Seller’s Title Notice in which the Seller has elected not
to cause any Title Objection to be cured, removed or corrected, or (ii) in the
event Seller fails to deliver Seller’s Title Notice, that date which is six (6)
business days after Seller’s receipt of Purchaser’s Title Objections, either (x)
terminate this Agreement and immediately receive from Escrow Agent the Deposit,
in which event this Agreement, without further action of the parties, shall
become null and void, and neither party shall have any further rights or
obligations under this Agreement, or (y) elect to accept title to the Property
as it then is, without any reduction in the Purchase Price. If Purchaser fails
to make either such election, Purchaser shall be deemed to have elected option
(x).
7.3.    New Title Matters. If any new title matter appears after the initial
effective date of the Title Commitment, Purchaser and Seller shall have the same
rights and obligations and timeframes after the expiration of the Due Diligence
Period with respect to any such new title matter as they have in Section 7.2.
7.4.    Monetary Liens. Notwithstanding anything to the contrary contained in
this Agreement, Seller shall be obligated, and does hereby agree, (i) to payoff
and discharge at or prior to Closing all Monetary Liens encumbering the Property
whether or not any such Monetary Lien is the subject of a Title Objection except
for institutional mortgages which shall be paid at Closing but for which
releases shall be obtained in accordance with local conveyancing practice, and
(ii) to cure any matters that Seller agrees to cure, remove or correct in
Seller’s Title Notice.
7.5.    Use of Purchase Price to Clear Title. To enable Seller to make
conveyance as herein provided, Seller may (and Seller shall, with respect to
Monetary Liens or other matters which


7



--------------------------------------------------------------------------------





Seller is obligated to cure), at the time of Closing, use the Purchase Price, or
any part thereof, to cure the title of any or all matters which are either (i)
Monetary Liens; (ii) Title Objections that Seller has agreed to remove, provided
that all instruments so procured shall be delivered at Closing, unless
reasonably satisfactory arrangements for the recording of such instruments after
the Closing Date are made at Closing, and the Title Company issues, at the
Closing, its policy obtained by Purchaser for the Premises without exception for
the matters so cured.
7.6.    Extension to Perfect. If Seller shall be unable to give title, make
conveyance, or deliver possession of the Premises as required by this Agreement,
or if at the Closing the Premises do not conform with the provisions of this
Agreement, then Seller shall use reasonable efforts to remove any defects in
title, deliver possession or make the Premises conform to the provisions of this
Agreement, as the case may be, in which event Seller shall give written notice
to Purchaser on or before the Closing Date, and the Closing shall be extended
for a period of up to thirty (30) days as designated by Seller in the written
notice (the “Extended Time”). If at the expiration of the Extended Time Seller
shall have failed to remove any defects in title, deliver possession or make the
Premises conform, as the case may be, all as set forth in this Agreement, then
either party may terminate this Agreement, in which case the Deposit shall be
refunded to Purchaser and all other obligations of the parties shall cease and
this Agreement shall be void and without recourse to the parties.
8.    OPERATION OF PROPERTY THROUGH CLOSING.
8.1.    General Management and Operation Practices. Except as otherwise provided
in this Section 8, Seller shall manage and operate the Property as it currently
does. Seller will not make any material change in its management or operation of
the Property.
8.2.    Encumbrances. Seller shall not sell, mortgage, pledge, hypothecate or
otherwise transfer or dispose of all or any part of the Property or any interest
therein nor shall Seller enter into any matter of record or initiate, consent
to, approve or otherwise take any action with respect to zoning or any other
governmental rules or regulations presently applicable to all or any part of the
Property.
8.3.    Maintenance of Existing Insurance. Seller shall maintain in full force
and effect its existing insurance coverages.
8.4.    Notices. Within ten (10) business days after receipt, Seller shall
provide Purchaser with true and complete copies of any written notices that
Seller receives from any governmental authority with respect to (i) any special
assessments or proposed increases in the valuation of the Property; (ii) any
condemnation or eminent domain proceedings affecting the Property or any portion
thereof; or (iii) any violation of any environmental law or any zoning, health,
fire, safety or other law, regulation or code applicable to the Property.
8.5.    Litigation. Seller will advise Purchaser of any litigation, arbitration
proceeding or administrative hearing within ten (10) business days after receipt
of notice thereof which is instituted after the Effective Date and which
concerns or affects the Property.
9.    SELLER’S DELIVERIES AT CLOSING.
At Closing, Seller shall do, deliver or cause the following:


8



--------------------------------------------------------------------------------





9.1.    Deed. Seller shall execute, acknowledge and deliver to Purchaser, a
recordable quitclaim deed in the amount of the full Purchase Price (the “Deed”)
in substantially the form attached hereto as Exhibit G, sufficient to transfer
and convey to Purchaser fee simple title to the Premises subject only to the
Permitted Encumbrances. The Deed shall provide that the Seller is not taxed as a
corporation for federal income tax purposes.
9.2.    Authority and Entity Documentation. Seller shall deliver such entity
documents, certificates, resolutions and legal existence and good standing
certificates as may be reasonably and customarily required by the Title Company.
9.3.    Affidavits. Seller shall execute and deliver such affidavits or
indemnities as the Title Company shall reasonably require in order to delete
from any title insurance policy or endorsement thereto obtained by Purchaser at
the Closing those exceptions relating to mechanic’s and materialman’s liens or
parties in possession on the Property.
9.4.    Possession. Seller shall deliver possession of the Property free of any
tenants or other occupants and otherwise in the condition as required by this
Agreement, subject, however, to the provisions of Section 6.
9.5.    Title Documents. If Seller has any obligation pursuant to this Agreement
to cure Title Objections pursuant to Section 7, Seller shall deliver the means
necessary to effect such cure.
9.6.    1099-S Report Filing. Seller shall execute a real estate transaction
reporting form, if required by Section 6045 of the Internal Revenue Code of
1986, as amended as provided by any settlement agent or the Title Company.
9.7.    FIRPTA Affidavit. Seller shall execute a non-foreign person affidavit
required by Section 1445 of the Internal Revenue Code of 1986, as amended as
provided by any settlement agent or the Title Company.
9.8.    Seller’s Closing Certificate. Seller shall execute and deliver to
Purchaser a certificate executed confirming that to Seller’s knowledge, Seller’s
representations and warranties contained in Section 12.1 are true and correct in
all material respects on the Closing Date, except for any change in facts
disclosed pursuant to Section 12.3.
9.9.    Closing Statement. Seller shall execute and deliver to Purchaser a
closing statement in customary form.
9.10.    Other Documents. Seller shall execute and deliver such other
instruments and documents and do such other acts as may be reasonably necessary
for the consummation of the transactions provided for in this Agreement.
10.    PURCHASER’S DELIVERIES AT CLOSING.
At Closing, Purchaser shall do or deliver the following:
10.1.    Balance of the Purchase Price. Purchaser shall deliver to Escrow Agent
the balance of the Purchase Price, as adjusted by Section 11 hereof.


9



--------------------------------------------------------------------------------





10.2.    Transaction Documents. Purchaser shall have duly executed and delivered
to Seller the Seller Mortgage and the ALR and Purchaser shall have duly executed
and delivered the Seller Note.
10.3.    Authority and Entity Documentation. Purchaser shall deliver such entity
documents, resolutions and legal existence and good standing certificates as may
be required by the Title Company.
10.4.    Closing Statement. Purchaser shall execute and deliver to Seller a
closing statement in customary form.
10.5.    Other Documents. Purchaser shall execute and deliver such other
instruments and documents and do such other acts as may be reasonably necessary
for the consummation of the transactions provided for in this Agreement.
11.    ADJUSTMENTS AND POST-CLOSING COLLECTIONS; CLOSING COSTS.
11.1.    Adjustments. Real estate taxes for the then current fiscal year,
charges for utilities, including water, sewer, and fuel oil, and for utility
services, maintenance services, maintenance and service contracts, all operating
costs and expenses, and all other income, costs, and charges of every kind which
in any manner relate to the operation of the Property (but not including
insurance premiums) shall be apportioned as of the Closing Date, as if Purchaser
is the owner of the Property on the Closing Date. If the amount of said real
estate taxes is not known at the time of the Closing, they shall be apportioned
on the basis of the taxes assessed for the preceding fiscal year, with a
reapportionment as soon as the new tax rate and valuation can be ascertained;
and, if the taxes which are to be apportioned shall thereafter be reduced by
abatement, the amount of such abatement, less the reasonable cost of obtaining
the same, shall be apportioned between the parties, provided that neither party
shall be obligated to institute or prosecute proceedings for an abatement unless
herein otherwise agreed. Purchaser shall be responsible for the payment of any
assessments or notice of assessments first made after the date of execution
hereof for any public improvement, provided the Closing occurs. Any deposits on
utilities paid by Seller shall be returned to Seller.
11.2.    Closing Costs. Seller shall pay for Massachusetts deeds excise stamps
payable on the sale the Property in the statutory amount, Seller’s attorneys’
fees, Seller related recording fees, and all other costs customarily paid for by
a seller in a commercial real estate transaction in the Worcester, Massachusetts
area. Purchaser shall pay all costs of Purchaser’s due diligence investigations,
the costs of title insurance, including the examination fees, all costs of
updating title, any fee charged by the Escrow Agent and Purchaser’s related
recording fees, Purchaser’s attorneys’ fees, and all other costs customarily
paid for by a Purchaser in a commercial real estate transaction in the
Worcester, Massachusetts area.
12.    REPRESENTATIONS AND WARRANTIES.
12.1.    Seller’s Representations and Warranties. As a material inducement to
Purchaser to execute this Agreement and to consummate this transaction, Seller
represents and warrants to Purchaser that, to its knowledge, that:
12.1.1.     Authority and Standing. Seller is duly organized, validly existing
and qualified and empowered to conduct its business, and has full power and
authority to enter into and fully


10



--------------------------------------------------------------------------------





perform and comply with the terms of this Agreement. The person executing this
Agreement on behalf of Seller is duly authorized to do so. The execution and
delivery of this Agreement will not conflict with or result in the breach of any
contract, agreement, law, rule or regulation to which Seller is a party or by
which Seller or the Property is bound. This Agreement is valid and enforceable
against Seller in accordance with its terms and each instrument to be executed
by Seller pursuant to this Agreement or in connection herewith will, when
executed and delivered, be valid and enforceable against Seller in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, moratorium, reorganization or similar laws affecting the
enforcement of creditors rights generally. There are no attachments, executions,
assignments for the benefit of creditors, or voluntary or involuntary
proceedings in bankruptcy or under other debtor relief laws contemplated by,
pending or threatened against the Seller.
12.1.2.     Actions. There is no suit, action or administrative proceeding
pending or threatened against Seller or the Property before or by any federal or
state court, commission, regulatory body, administrative agency or other
governmental body, domestic or foreign, nor is there any action or proceeding
pending or threatened which challenges or impairs Seller’s ability to execute,
deliver or perform its obligations under, this Agreement.
12.1.3.     Notice of Violations. Seller has received no written notice that the
Property (or any part thereof) violates any laws, rules and regulations of any
federal, state, city or county government or any agency, body, or subdivision
thereof having any jurisdiction over the Property that have not been resolved to
the satisfaction of the issuer of the notice.
12.1.4.     Zoning. Seller has received no written notice concerning any change
in the zoning classification of the Property.
12.1.5.     Contracts. Seller has received no written notice from any third
party, alleging any violation or default by Seller under any contract or other
agreement affecting the Property, including, without limitation, any recorded
documents.
12.1.6.     Agreements to Lease, Sell, Etc. Seller has not entered into any
agreement to lease, sell, mortgage or otherwise encumber or dispose of its
interest in the Property or any part thereof, except for matters disclosed in
the Title Commitment and this Agreement. There are no leases for all or any
portion of the Property.
12.1.7.     Withholding Obligation. Seller is not a “foreign person” within the
meaning of Section 1445 of the Internal Revenue Code.
12.1.8.     Condemnation. Seller has received no written notice of any existing,
proposed or contemplated eminent domain proceeding or plan to widen, modify or
realign the streets abutting or providing access to the Premises.
12.1.9.     Notices from Insurers. Seller has received no written notice from
any insurer with respect to any defects or inadequacies of all or any part of
the Property or the use or operation thereof.
12.1.10.     Governmental Agreements. Except as described on Schedule 12.1.10,
there are no material agreements with governmental authorities, agencies,
utilities or quasi-governmental entities which affect the Property or Seller and
which will be binding on Purchaser after Closing except as reflected on the
record title.


11



--------------------------------------------------------------------------------





12.1.11.     Other Material Agreements. Except as described on Schedule 12.1.11,
there are no material agreements with any third parties which affect the
Property or Seller and which will be binding on Purchaser or the Property after
Closing, other than those agreements which are disclosed in the Title
Commitment.
12.1.12.     Bankruptcy. No proceeding has been filed by or against Seller under
the United States Bankruptcy Code, or any state laws relating to bankruptcy or
insolvency, seeking liquidation of Seller or any of its partners, or a
reorganization or arrangement with their creditors, or the appointment of a
trustee or receiver for any of their assets or business.
12.1.13.     OFAC. Seller is in compliance with the requirements of Executive
Order No. 13224, 66 Fed. Reg. 49079 (September 25, 2001) (the “Order”) and other
similar requirements contained in the rules and regulations of the office of
Foreign Assets Control, Department of the Treasury (“OFAC”) and in any enabling
legislation or other Executive Orders or regulations in respect thereof (the
Order and such other rules, regulations, legislation, or orders are collectively
called the “Orders”). Neither Seller, nor to the best of Seller’s knowledge, any
beneficial owner of Seller:
(a)    is listed on the Specially Designated Nationals and Blocked Persons List
maintained by OFAC pursuant to the Order and/or on any other list of terrorists
or terrorist organizations maintained pursuant to any of the rules and
regulations of OFAC or pursuant to any other applicable Orders (such lists are
collectively referred to as the “Lists”);
(b)    is a person who has been determined by competent authority to be subject
to the prohibitions contained in the Orders; or
(c)    is owned or controlled by, nor acts for or on behalf of, any person or
entity on the Lists or any other person or entity who has been determined by
competent authority to be subject to the prohibitions contained in the Orders.
12.1.14.     Environmental. Since the date the Seller acquired title to the
Property, Seller has not received any written notice from any governmental
authority having jurisdiction over the Property or any third party of any
violation of Applicable Environmental Law with respect to the Property or as
result of migration of Hazardous Substances to adjacent properties. As used in
this Agreement, the term “Hazardous Substance” shall mean any material or
substance, including without limitation asbestos, polychlorinated biphenyls and
petroleum products, that is currently listed as hazardous or toxic under
Applicable Environmental Laws. As used in this Agreement, the term “Applicable
Environmental Laws” shall mean any present and future Federal, Commonwealth of
Massachusetts or local laws, statutes, ordinances, rules, regulations, or
standards including but not limited to the Comprehensive Environmental Response,
Compensation and Liability Act (“CERCLA”), as amended by the Superfund
Amendments and Reauthorization Act of 1986 (“SARA”), 42 U.S.C. §§ 9601 et seq.;
the Resource Conservation and Recovery Act (“RCRA”), 42 U.S.C. §§ 6901 et seq.;
the Federal Water Pollution Control Act, as amended by the Clean Water Act of
1977 (“CWA”), 33 U.S.C. §§ 1251 et seq.; and the Toxic Substances Control Act
(“TSCA”), 15 U.S.C. §§ 2601 et seq. as the foregoing have been amended from time
to time to the date of this Agreement that apply to the Property and relate to
Hazardous Substances.
12.2.    Purchaser’s Representations and Warranties. As a material inducement to
Seller to execute this Agreement and consummate this transaction, Purchaser
represents and warrants to Seller that:


12



--------------------------------------------------------------------------------





12.2.1.     Organization and Authority. Purchaser has the full right and
authority and has obtained any and all consents required therefor to enter into
this Agreement, and to consummate or cause to be consummated the sale
contemplated herein. The persons signing this Agreement on behalf of Purchaser
are authorized to do so. This Agreement and all of the documents to be delivered
by Purchaser at the Closing have been authorized and property executed and will
constitute the valid and binding obligations of Purchaser, enforceable against
Purchaser in accordance with their terms.
12.2.2.     Conflicts. There is no agreement to which Purchaser is a party or,
to Purchaser’s knowledge, binding on Purchaser which is in conflict with this
Agreement.
12.2.3.     Actions. To the best of Purchaser’s knowledge, there is no action or
proceeding pending or threatened which challenges or impairs Purchaser’s ability
to execute, deliver or perform its obligations under, this Agreement
12.2.4.     Ability to Pay Purchase Price. The Purchaser has the ability to pay
the Purchase Price at the Closing pursuant to this Agreement
12.3.    Change in Conditions. The parties will promptly notify each other of
any material change in facts that arise prior to the Closing that would make any
of the foregoing representations untrue if such state of facts had existed on
the date of this Agreement. The party receiving such notice shall have five (5)
business days to respond to the notifying party indicating whether the change in
fact is acceptable or whether the notifying party must rectify the change in
fact as a prior to the Closing.
12.4.    Survival of Representations and Warranties. All representations and
warranties set forth above shall be continuing and deemed remade as of the
Closing Date and shall survive the Closing for a period of one (1) year. No
claim for a breach of any representation or warranty of Seller shall be
actionable or payable (i) if the breach in question results from or is based on
a condition, state of facts or other matter that was known to Purchaser as of
the Closing Date, (ii) unless the valid claims for all such breaches
collectively aggregate more than $25,000.00, in which event the full amount of
such claims, up to but not exceeding the sum of $1,500,000.00, shall be
actionable, and (iii) unless written notice containing a description of the
specific nature of such breach shall have been given by Purchaser to Seller
prior to the expiration of said one (1) year period and an action shall have
been commenced by Purchaser against Seller within eighteen (18) months after the
date of the Closing. Seller shall not be liable to Purchaser for any
consequential, indirect, special or incidental damages under any provisions of
this Agreement or for any consequential, indirect, special or incidental damages
arising out of any act or failure to act hereunder even if the Seller has been
advised of or has foreseen the possibility of such damages. Notwithstanding any
provision of this Agreement to the contrary, (a) Seller’s aggregate liability to
Purchaser for any and all claims, obligations, liabilities and causes of action
arising under, out of, or in relation to this Agreement shall not exceed One
Million Five Hundred Thousand Dollars ($1,500,000), regardless of whether such
claims, obligations, liabilities and causes of action arise in tort, contract,
including without limitation, for a breach of any Seller representation or
warranty, under statute or otherwise, and (b) Purchaser’s sole and exclusive
remedy for any successful claim by Purchaser against Seller shall be paid by
offsetting the amount owed by Purchaser to Seller from the Seller Note.
12.5.    Seller’s Knowledge. All of the representations and warranties of Seller
contained in this Agreement are based on Seller’s knowledge. The term “Seller’s
knowledge” shall mean the actual, not constructive or implied, knowledge of John
Kosiba without any further obligation


13



--------------------------------------------------------------------------------





of John Kosiba to make any independent investigation of the matters being
represented and warranted, or to make any further inquiry of any other persons,
or to search or examine any files, records, books or correspondence. Purchaser
acknowledges that the individual or individuals named above are named solely for
the purpose of defining and narrowing the scope of Seller’s knowledge and not
for the purpose of imposing any liability on or creating any duties running from
such individual or individuals to Buyer. Buyer agrees that Buyer shall not bring
an action of any kind against such individual or individuals, any shareholder,
member, manager, partner, officer or employee of Seller, as applicable, related
to or arising out of these representations and warranties.
12.6.    Environmental Matters. Section 18.2 provides, in part, that Purchaser
agrees that should any cleanup, remediation or removal of Hazardous Substances
or other environmental conditions on the Property be required after the Closing
Date, such clean-up, removal or remediation shall be the responsibility of, and
shall be performed at the sole cost and expense of, Purchaser and that Purchaser
shall have no claim, including, without limitation, any statutory claims or
claims for contribution or joint liability, against Seller (or Seller’s
officers, directors, shareholders, partners, members, managers, employees and
agents), and Purchaser shall indemnify and hold Seller (and Seller’s officers,
directors, shareholders, partners, members, managers, employees and agents)
harmless from and against any and all costs, losses, claims, demands, damages,
liabilities and expenses Seller (or Seller’s officers, directors, shareholders,
partners, members, managers, employees and agents) may suffer or incur after the
Closing Date as a result of any cleanup, remediation or removal of Hazardous
Substances or other environmental conditions on the Property after the Closing
Date (the “Purchaser Waiver and Indemnity”). Notwithstanding the provisions of
Section 18.2 to the contrary, the Purchaser Waiver and Indemnity shall be
limited from the Closing Date to the second anniversary of the Closing Date
solely to the extent as follows: (i) Seller shall indemnify Purchaser for any
costs, losses, claims, demands, damages, liabilities and expenses incurred as a
result of any cleanup, remediation or removal of Hazardous Substances or other
environmental conditions on the Property required by Applicable Environmental
Laws with respect to Hazardous Substances located exclusively in the soil or
groundwater, or both, of the Land prior to the second anniversary of the Closing
Date, in the maximum aggregate amount of the then outstanding amounts payable
under the Seller Note, and (ii) Purchaser’s sole and exclusive remedy with
respect to Seller’s limited indemnification obligation set forth in the
foregoing subparagraph (i) shall be the right to offset amounts then outstanding
and payable to the Seller under the Seller Note. Upon the occurrence of the
second anniversary of the Closing Date, the Purchaser Waiver and Indemnity shall
take full force and effect.
13.    CERTAIN CONDITIONS PRECEDENT.
At the option of Purchaser, the obligations of Purchaser under this Agreement
are contingent and conditional upon any one or more of the following:
13.1.    Seller’s Performance. Seller shall not have breached its obligations
under this Agreement in any material respect.
13.2.    No Additional Contingencies. Purchaser’s ability to purchase the
Property is not contingent on any due diligence investigations (other than
title), permitting, or financing.
14.    CASUALTY LOSS AND CONDEMNATION.
14.1.    Material Damage or Condemnation. If, prior to Closing, the Property or
any part thereof shall be destroyed or materially damaged by fire or other
casualty, or condemned in any


14



--------------------------------------------------------------------------------





material respect (that is, damage or destruction determined by Seller’s
insurance company to be in excess of $500,000.00, or a condemnation which
materially impedes access to the Property or materially reduces the number of
parking spaces serving the Improvements to the extent that such reduction causes
a violation of any applicable law, rule, regulation or bylaw), Purchaser and
Seller shall each have the option to terminate this Agreement or to consummate
the transaction contemplated by this Agreement notwithstanding such
condemnation, destruction or material damage. If Purchaser elects to consummate
the transaction contemplated by this Agreement (and provided Seller has not
elected to terminate this Agreement), Purchaser shall be entitled to receive the
condemnation proceeds or settle the loss under all policies of insurance
applicable to the destruction or damage and receive the proceeds of insurance
applicable thereto, and Seller shall, at Closing and thereafter, execute and
deliver to Purchaser all required proofs of loss, assignments of claims and
other similar items. Purchaser shall receive a credit against the Purchase Price
equal to Seller’s insurance deductible. If Purchaser elects to terminate this
Agreement, the Deposit shall be returned to Purchaser by Escrow Agent, in which
event this Agreement shall, without further action of the parties, become null
and void and neither party shall have any rights or obligations under this
Agreement, except for the obligations of Purchaser that expressly survive
termination of this Agreement.
14.2.    Other Damage or Condemnation. If, prior to Closing, there is any other
damage or destruction or condemnation to the Property, in the case of damage or
destruction, Seller shall either repair such damage prior to Closing or allow
Purchaser a credit against the Purchase Price in an amount equal to the
reasonably estimated cost of repair as the parties shall mutually agree, and in
the case of a condemnation, Purchaser shall be entitled to receive the
condemnation proceeds. If they cannot agree, then Purchaser shall have the right
to terminate this Agreement and receive back the Deposit whereupon all rights
and obligations between the parties shall cease.
15.    BROKERAGE WARRANTY.
Seller and Purchaser mutually represent and warrant that neither Seller nor
Purchaser has dealt with any broker in connection with the purchase and sale and
that neither Seller nor Purchaser knows of any broker who has claimed or may
have the right to claim a commission in connection with this purchase and sale.
Seller and Purchaser shall indemnify and defend each other against any costs,
claims or expenses, including attorneys’ fees, arising out of the breach on
their respective parts of any representations, warranties or agreements
contained in this Section 15. The provisions of this Section shall survive the
Closing.
16.    ACCEPTANCE OF DEED.
The acceptance of the Deed by Purchaser shall be deemed to be a full performance
and discharge of every agreement and obligation hereof, except such agreements
or obligations which are, under or by the terms of this Agreement, to survive or
be performed after the Closing.
17.    DEFAULT AND DAMAGES.
17.1.    Default by Purchaser. If Purchaser shall default in the performance of
its closing obligations under this Agreement, then as Seller’s sole remedy for
such default and upon written notice of termination from Seller to Purchaser and
to Escrow Agent, this Agreement shall terminate (except for this section and
each of the other sections which expressly survive termination of this
Agreement), and the Escrow Agent shall deliver the Deposit to Seller as
liquidated damages.


15



--------------------------------------------------------------------------------





17.2.    Default by Seller. If Seller shall default in the performance of its
obligations to close under this Agreement, then upon written notice of such
default from Purchaser to Seller and Escrow Agent, the Purchaser may elect to
either (a) terminate this Agreement, in which case the Escrow Agent shall
deliver the Deposit to Purchaser and this Agreement shall be void and of no
further force or effect, or (b) commence an action for specific performance of
this Agreement. With respect to all claims for a breach of Seller’s obligations
under this Agreement, Purchase may waive such breach and proceed to the Closing.
IN THE EVENT THE SALE OF THE PROPERTY IS NOT CONSUMMATED BECAUSE OF A DEFAULT
UNDER THIS AGREEMENT ON THE PART OF THE PURCHASER, PURCHASER AND SELLER AGREE
THAT IT WOULD BE EXTREMELY DIFFICULT AND IMPRACTICAL TO DETERMINE THE AMOUNT AND
EXTENT OF DETRIMENT TO SELLER. PURCHASER AND SELLER THEREFORE AGREE THAT, IF
PURCHASER DEFAULTS HEREUNDER PURCHASER’S DEPOSIT IS A REASONABLE ESTIMATE OF
SELLER’S DAMAGES AND THAT SELLER SHALL BE ENTITLED TO SAID SUM AS LIQUIDATED
DAMAGES, WHICH SHALL BE SELLER’S SOLE AND EXCLUSIVE REMEDY, EITHER AT LAW OR IN
EQUITY AS A RESULT OF SUCH DEFAULT.
18.    DISCLAIMERS AND WAIVERS
18.1    No Reliance. Except as expressly stated in this Agreement, Seller makes
no representation or warranty as to the truth, accuracy or completeness of any
materials, data or information delivered by Seller to Purchaser in connection
with the transaction contemplated by this Agreement. Purchaser acknowledges and
agrees that all materials, data and information delivered by Seller to Purchaser
in connection with the transaction contemplated by this Agreement are provided
to Purchaser as a convenience only and that any reliance on or use of such
materials, data or information by Purchaser shall be at the sole risk of
Purchaser, except as otherwise expressly stated in this Agreement. Without
limiting the generality of the foregoing, Purchaser agrees that (i) any
environmental, engineering or other report with respect to the Property which is
delivered by Seller to Purchaser shall be for general informational purposes
only, (ii) Purchaser shall not have any right to rely on any such report
delivered by Seller to Purchaser, but rather shall rely on Purchaser’s own
inspections and investigations of the Property and reports commissioned by
Purchaser with respect to the Property, and (iii) neither Seller nor any
affiliate of Seller shall have any liability to Purchaser for any inaccuracy in
or omission from any such report.
18.2    Disclaimers. Except as expressly set forth in this Agreement, Purchaser
agrees that Seller is not making, and has not at any time made, any
representations or warranties of any kind or character, express or implied, with
respect to the Property, including, but not limited to, any representations or
warranties as to habitability, merchantability, fitness for a particular
purpose, title, zoning, tax consequences, latent or patent physical or
environmental condition, the presence of any Hazardous Materials, utilities,
operating history or projections, valuation, governmental approvals, the
compliance of the Property with laws, the truth, accuracy or completeness of the
documents or any other information provided by or on behalf of Seller to
Purchaser, or any other matter or thing regarding the Property. Purchaser
acknowledges and agrees that at the Closing Seller shall sell and convey to
Purchaser and Purchaser shall accept the Property “as is, where is, and with all
faults”, except to the extent expressly provided otherwise in this Agreement.
Purchaser has not relied and will not rely on, and Seller is not liable for or
bound by, any express or implied warranties, guaranties, statements,
representations or information pertaining to the Property or relating to the
same (including, without limitation, property information packages distributed
with respect to the Property) made or furnished by Seller, the manager of the
Property, or any real estate broker or agent representing or purporting to
represent Seller, to whomever made or given, directly or indirectly, orally or
in writing, unless specifically


16



--------------------------------------------------------------------------------





set forth in this Agreement. Purchaser represents to Seller that Purchaser has
conducted, or will conduct prior to Closing, such investigations of the
Property, including, but not limited to, the physical and environmental
condition of the Property, as Purchaser deems necessary to satisfy Purchaser as
to the condition of the Property and the existence or nonexistence or curative
action to be taken with respect to any Hazardous Substances on, in, under or
discharged from the Property, and will rely solely upon the same and not upon
any information provided by or on behalf of Seller or its agents or employees
with respect to the same. At the Closing, Purchaser shall assume the risk that
adverse matters, including, but not limited to, construction defects, adverse
physical conditions and adverse environmental conditions, may not have been
revealed by Purchaser's investigations, and Purchaser, upon Closing, shall be
deemed to have waived, relinquished and released Seller (and Seller's officers,
directors, shareholders, partners, members, managers, employees and agents) from
and against any and all claims, demands, causes of action (including causes of
action in tort and statutory claims), losses, damages, liabilities, costs and
expenses (including attorneys' fees and court costs) of any and every kind or
character, known or unknown, which Purchaser might have asserted or alleged
against Seller (and Seller's officers, directors, shareholders, members,
managers, employees and agents) at any time by reason of or arising out of any
latent or patent construction defects or physical or environmental conditions,
violations of any applicable laws (including, without limitation, any Applicable
Environmental Laws) and any and all other acts, omissions, events, circumstances
or matters regarding the Property. Purchaser agrees that should any cleanup,
remediation or removal of Hazardous Substances or other environmental conditions
on the Property be required after the Closing Date, such clean-up, removal or
remediation shall be the responsibility of, and shall be performed at the sole
cost and expense of, Purchaser and that Purchaser shall have no claim,
including, without limitation, any statutory claims or claims for contribution
or joint liability, against Seller (or Seller’s officers, directors,
shareholders, partners, members, managers, employees and agents), and Purchaser
shall indemnify and hold Seller (and Seller’s officers, directors, shareholders,
partners, members, managers, employees and agents) harmless from and against any
and all costs, losses, claims, demands, damages, liabilities and expenses Seller
(or Seller’s officers, directors, shareholders, partners, members, managers,
employees and agents) may suffer or incur after the Closing Date as a result of
any cleanup, remediation or removal of Hazardous Substances or other
environmental conditions on the Property after the Closing Date.
18.3    Effect and Survival of Disclaimers. Seller and Purchaser acknowledge
that the Purchase Price to be paid to Seller for the Property takes into account
that the Property is being sold subject to the provisions of this Section 18.
Seller and Purchaser agree that the provisions of this Section 18 shall survive
the Closing.
19.    MISCELLANEOUS PROVISIONS.
19.1.    Notices. All notices, requests and other communications hereunder shall
be made in writing and delivered or mailed by registered or certified
first-class mail, postage prepaid, return receipt requested, or sent by
commercial overnight courier delivery service, charges prepaid, or sent by email
with a hard copy to follow, addressed as follows:


17



--------------------------------------------------------------------------------





If to Purchaser:        64 Jackson, LLC
                133 Pearl Street
Boston, MA 02110
Attn: Steven E. Goodman
Email: sgoodman@gfipartners.com


With a copy to:        Peter W. Shrair
Cooley, Shrair P.C.
1380 Main Street
Springfield, MA 01103
Email: pshrair@cooleyshrair.com
or at such other address for notice as Purchaser shall last have furnished in
writing to the person giving the notice;
If to the Seller:        ASC Devens, LLC
114 East Main Street
Ayer, MA 01432
Attention: John Kosiba, Senior Vice President and CFO
Email: john.kosiba@amsc.com
with a copy to:        American Superconductor Corporation
114 East Main Street
Ayer, MA 01432
John Samia, General Counsel and Corporate Secretary
Email: john.samia@amsc.com


Todd K. Helwig, Esq.
Mirick O’Connell
1800 West Park Drive, Suite 400
Westborough, MA 01581
Email: thelwig@mirickoconnell.com


If to Escrow Agent:    Stewart Title Guaranty Company
National Title Services
5935 Carnegie Blvd, Suite 301
Charlotte, NC 28209


or at such other address for notice as Seller shall last have furnished in
writing to the person giving the notice. Any notice shall be deemed effective:
upon receipt by email or hand delivery; the next day after sending if sent by
overnight courier; or three (3) days after sending if sent by postal service.
19.2.    Relationship of Parties. It is the intention of this Agreement to
create the relationship of Seller and Purchaser between the parties hereto and
no other relationship whatsoever.
19.3.    Waivers. No delay or omission by any party hereto to exercise any right
or power accruing upon any noncompliance or failure of performance by the other
party under the


18



--------------------------------------------------------------------------------





provisions of this Agreement shall impair any such right or power or be
construed to be a waiver thereof. A waiver by any party hereto of any of the
terms, covenants, conditions or agreements hereof to be performed by the other
party must be in writing signed by the party charged and shall not be construed
to be a waiver of any succeeding breach thereof or of any other term, covenant,
condition or agreement herein contained.
19.4.    Confidentiality. Neither party shall, without the prior written consent
of the other party, disclose the existence of this Agreement, the identity of
Purchaser or Seller or any of the terms or conditions of the proposed
transaction to any third party other than its accountants and attorneys, or to
the extent required by law; provided, however, that the Seller or Seller’s
parent, American Superconductor Corporation, may make any public disclosure it
believes in good faith is required by applicable law, regulation or stock market
rule. The obligations in this provision shall survive the Closing or the
termination of this Agreement.
19.5.    Section Headings. The section headings herein are for convenience and
reference only, and in no way define or limit the scope and contents of this
Agreement, or in any way affect its provisions.
19.6.    Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed an original, and all such counterparts shall
together constitute one and the same instrument. A signed facsimile or
electronic copy of this Agreement or a signed portable document format (.pdf)
copy of this Agreement shall be binding upon the parties to this Agreement as
fully and to the same extent as an original signed copy.
19.7.    Governing Law, Etc. This instrument is to be construed as a
Commonwealth of Massachusetts contract and sets forth the entire agreement
between the parties. This Agreement constitutes the entire agreement and final
expression between parties for the matters covered herein. All prior writings or
oral communications are merged herein and superseded hereby, whether or not the
same purport to be an agreement of the parties. This Agreement shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
successors and assigns. This Agreement may be canceled, modified or amended only
by written instrument executed by both Seller and Purchaser. In any litigation
or other dispute resolution regarding this Agreement or arising out of the
transaction that is the subject of this Agreement, the prevailing party shall be
paid all of its legal fees and related costs relating to such litigation or
other dispute resolution.
19.8.    Partial Invalidity. If any term or provision of this Agreement or the
application thereof to any person, property or circumstance shall to any extent
be invalid or unenforceable, the remainder of this Agreement or the application
of such term or provision to persons, properties and circumstances other than
those as to which it is invalid or unenforceable, shall not be affected thereby,
and each term and provision of this Agreement shall be valid and enforceable to
the fullest extent permitted by law, provided that any invalidity regarding
payment to Seller of the Purchase Price shall void the entire Agreement.
19.9.    Time of Essence. Time is of the essence of this Agreement, and failure
by either party to comply with this Section 19.8 shall be a material default of
this Agreement by such party.
19.10.    Nominee; Assignment. Purchaser may designate a nominee to take title
to the Property by written notice to Seller delivered at least seven (7) days
prior to the Closing. Purchaser


19



--------------------------------------------------------------------------------





may assign this Agreement only with the prior written consent of Seller, which
may be withheld or granted in Seller’s sole and absolute discretion. No
assignment shall release the Purchaser herein named from any obligation or
liability under this Agreement.
19.11.    Submission Not An Offer. The submission of a draft of this Agreement
or a summary of some or all of its provisions, or the acceptance of a letter of
intent to an agreement, does not constitute an offer to sell the Property or
bind the Seller and Purchaser, it being understood and agreed that neither
Seller nor Purchaser shall be legally bound with respect to the sale or purchase
of the Property unless and until this Agreement has been executed by both Seller
and Purchaser and a fully executed copy has been delivered to each of them.
19.12.    No Recording. Purchaser agrees that neither this Agreement nor any
memorandum of this Agreement shall be recorded and that any such recordation
shall, at Seller’s election, be a default by Purchaser under this Agreement.
20.    CONVEYANCING STANDARDS. ANY TITLE MATTER WHICH IS THE SUBJECT OF A TITLE,
CONVEYANCING OR PRACTICE STANDARD OR CUSTOM OF THE REAL ESTATE BAR ASSOCIATION
(R.E.B.A.) OF THE COMMONWEALTH OF MASSACHUSETTS SHALL BE GOVERNED BY SUCH TITLE
STANDARD OR PRACTICE TO THE EXTENT APPLICABLE.
21.        LIMITATION OF LIABILITY. IF THE PERSON EXECUTING THIS AGREEMENT ON
BEHALF OF SELLER OR PURCHASER IS EXECUTING THIS AGREEMENT IN A REPRESENTATIVE OR
FIDUCIARY CAPACITY OR AS AN OFFICER OR MANAGER OF EITHER SELLER OR PURCHASER,
ONLY THE PRINCIPAL, ESTATE OR ENTITY REPRESENTED SHALL BE BOUND, AND NEITHER THE
PERSON EXECUTING THIS AGREEMENT ON BEHALF OF SELLER OR PURCHASER, AS THE CASE
MAY BE, NOR ANY DIRECTOR, OFFICER, EMPLOYEE, SHAREHOLDER, PARTNER, TRUSTEE OR
BENEFICIARY OF ANY TRUST, SHALL BE PERSONALLY LIABLE FOR ANY OBLIGATION, EXPRESS
OR IMPLIED, HEREUNDER EXCEPT TO THE EXTENT THAT THE PROCEEDS OF SALE ARE
DISTRIBUTED TO ANY SUCH PERSONS
22.    PURCHASER AND SELLER HEREBY WAIVE ANY AND ALL RIGHT TO A TRIAL BY JURY IN
ANY ACTION OR PROCEEDING BROUGHT IN CONNECTION WITH THIS AGREEMENT AND ALL
MATTERS CONTEMPLATED BY THIS AGREEMENT.
[signature page to follow]


20



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Purchase and Sale
Agreement to be duly executed as of the date and year first above written.
SELLER:
ASC DEVENS LLC


By:    /s/ John Kosiba            
Name:    John Kosiba            
Title:    Authorized Person        




PURCHASER:
64 JACKSON, LLC


By:    /s/ Steven Goodman        
Name:    Steven Goodman        
Title:    Manager            




ESCROW AGENT:
STEWART TITLE GUARANTY COMPANY


By:     /s/ Danielle Howell        
Name:     Danielle Howell        
Title:     Vice President            


21



--------------------------------------------------------------------------------





Schedules to ASC Devens LLC and 64 Jackson LLC Purchase and Sale Agreement
Schedule 12.1.10
Existing Government Agreements
All agreements included in that certain closing binder titled “Acquisition of
Lot 7, Jackson Boulevard Devens (Harvard), Massachusetts,” including, without
limitation (i) the Utility Sales Agreement by and between the Seller and
MassDevelopment Finance Agency, and (ii) the Post-Closing Agreement between
Massachusetts Development Finance Agency and the Seller.
Federal Facilities Agreement between the Army and the United States
Environmental Protection Agency and signed by the EPA on May 13, 1991, and the
modification thereto, dated March 27, 1996, the Final Environmental Impact
Statement, prepared by the United States Army Corps of Engineers, New England
Division dated May 1995, Final Environmental Baseline Survey for Proposed Lease
and/or Transfer Fort Devens Base-Wide Base Realignment and Closure Environmental
Evaluation (BRAC EE) Fort Devens, Massachusetts, prepared by Arthur D. Little,
Inc., dated March 1996, revised April 1996.
Schedule 12.1.11
Existing Other Material Agreements
All agreements included in that certain closing binder titled “Acquisition of
Lot 7, Jackson Boulevard Devens (Harvard), Massachusetts,” including, without
limitation (i) the Utility Sales Agreement by and between the Seller and
MassDevelopment Finance Agency, and (ii) the Post-Closing Agreement between
Massachusetts Development Finance Agency and the Seller.
Federal Facilities Agreement between the Army and the United States
Environmental Protection Agency and signed by the EPA on May 13, 1991, and the
modification thereto, dated March 27, 1996, the Final Environmental Impact
Statement, prepared by the United States Army Corps of Engineers, New England
Division dated May 1995, Final Environmental Baseline Survey for Proposed Lease
and/or Transfer Fort Devens Base-Wide Base Realignment and Closure Environmental
Evaluation (BRAC EE) Fort Devens, Massachusetts, prepared by Arthur D. Little,
Inc., dated March 1996, revised April 1996.






22



--------------------------------------------------------------------------------






EXHIBITS:
Exhibit A
Description of Land
Exhibit B
Form of Subordinated Secured Commercial Promissory Note
Exhibit C
Form of Second Mortgage
Exhibit D
Form of Subordinated ALR
Exhibit E
Insurance Requirements
Exhibit F
Existing Deed
Exhibit G
Proposed Deed





1



--------------------------------------------------------------------------------






EXHIBIT A


Description of Land


A certain parcel of land in Harvard, Massachusetts, shown as Lot 7 on a plan
entitled “Harvard Massachusetts Level 1 Subdivision Lot 7 Givry Street” prepared
by Howe Surveying Associates, Inc., dated July 19, 2000, recorded with the
Worcester District Registry of Deeds in Plan Book 761, Plan 44 (the “Parcel”),
bounded and described as follows:


Beginning at a stone bound to be set at the easterly comer of said lot on the
southwesterly sideline of Givry Street;


Thence S 52°47'59" W, nine hundred twelve and 16/100 (912.16) feet to a stone
bound to be set;


Thence N 77°23'38" W, eight hundred ninety and 78/100 (890.78) feet to a stone
bound to be set;


Thence N 15°53'53" E, six hundred thirty-three and 13/100 (633.13) feet to a
stone bound to be set;


Thence along a curve to the right with a radius of one thousand nine hundred
thirty-six and 00/100 (1936.00) feet, a length of one thousand thirty-two and
70/100 (1032. 70) feet to a stone bound to be set;


Thence along a curve to the right with a radius of twenty-five and 79/100
(25.79) feet, a length of forty-three and 30/100 (43.30) feet to a stone bound
to be set;


Thence S 37°20'20" E, one thousand four hundred eleven and 03/100 (1411.03) feet
to the point of beginning.


The Parcel contains 34.89± acres according to the aforementioned plan.










1



--------------------------------------------------------------------------------






EXHIBIT B


Form of Subordinated Secured Commercial Promissory Note




SUBORDINATED SECURED COMMERCIAL PROMISSORY NOTE


$6,000,000                                _____________, 20___    




FOR VALUE RECEIVED, 64 Jackson, LLC, a Massachusetts limited liability company
with a usual place of business at 133 Pearl Street, Boston, Massachusetts 02110
(the "Borrower") promise(s) to pay to the order of ASC Devens, LLC, a Delaware
limited liability company (its successors, assigns and any future holder or
holders this Note collective, the "Lender"), at Lender's office located at , or
at such other place as Lender may designate in writing, the principal sum of Six
Million and 00/100 Dollars ($6,000,000), plus interest from the date hereof, all
as hereinafter set forth.


This Subordinated Secured Commercial Promissory Note (“Note”) is issued pursuant
to that certain Purchase and Sale Agreement between the Borrower and the Lender
dated as of_____________, 2018, as it may be amended, modified and/or restated
from time to time by mutual written agreement of Lender and Borrower (the
“Agreement”), all of the terms and conditions of which are incorporated herein
by reference. Capitalized terms used herein and not defined herein have the
meanings ascribed to them in the Agreement.


This Note is subject to an Intercreditor, Subordination and Standstill Agreement
of even date herewith between Lender and the East Boston Savings Bank. Any
assignment, transfer or conveyance of this Note shall be subject to said
Intercreditor, Subordination and Standstill Agreement.


INTEREST


Interest from the date hereof upon the unpaid principal balance from time to
time outstanding shall accrue at a fixed rate of [insert Applicable Federal Rate
as of the closing date] percent ( %) per annum. Interest shall be calculated on
the basis of actual days elapsed and a 360-day year.
    
REPAYMENT


Principal and interest due Lender hereunder shall be repaid as follows:


A. Three Million and 00/100 Dollars ($3,000,000) of principal, together with all
accrued interest shall be due and payable on March 31, 2019.


B. Three Million and 00/100 Dollars ($3,000,000), plus all accrued interest
thereon shall be due and payable on March 31, 2020.




1



--------------------------------------------------------------------------------





C. Notwithstanding the foregoing, in the event that the Mortgaged Premises
(defined below) is sold (a “Sale”), the entire unpaid principal shall be repaid,
in full, together with all accrued interest thereon in connection with such
Sale. The payment in full of all amounts due under this Note as the result of a
Sale shall be paid at, and shall be a condition to, the closing of, a Sale.


Any payments received by Lender with respect to this Note prior to demand,
acceleration or maturity shall be applied first to any costs, expenses or
charges due Lender from Borrower, second to any unpaid accrued interest
hereunder, and third to the unpaid principal hereunder. Any payments received
after demand, acceleration or maturity shall be applied in such a manner as
Lender shall determine.


If any payment received by Lender with respect to this Note shall be deemed by a
court of competent jurisdiction to have been a voidable preference or fraudulent
conveyance under federal or state law, or otherwise due any party other than
Lender, then the obligation for which the payment was made shall not be
discharged by the payment and shall survive as an obligation due hereunder,
notwithstanding Lender's return to Borrower or any other party of the original
of this Note or other instrument evidencing the obligation for which payment was
made.


Borrower may prepay this Note from time to time in whole or part without
penalty. All prepayments (with prepayment defined herein as any payment of
principal in advance of its due date) shall be applied first to any costs,
expenses or charges due Lender from Borrower, second to any accrued interest
that is due and payable as of the date of the prepayment, and third against the
principal payments due hereunder in the inverse order of their maturity. Any
partial prepayments shall not affect Borrower’s obligation to make any of the
payments required hereunder until all indebtedness evidenced by this Note is
fully paid.


Pursuant to that second Mortgage of even date between the Lender and Borrower
(the “Mortgage”), the following described property from Borrower, in addition to
all other collateral now or hereafter provided by Borrower, or by any guarantor
or endorser hereof, to Lender, shall secure this Note and all other present and
future obligations of Borrower to Lender: second mortgage on property located at
64 Jackson Road, Devens, Massachusetts (the “Mortgaged Premises”).


This Note shall be in default, and all unpaid principal, interest, and other
amounts due hereunder, shall, at Lender's option, be immediately due and
payable, without prior notice, protest, or demand, upon the occurrence of any
one or more of the following events of default (the "Events of Default"): (a)
the failure of Borrower to pay when due any amount due hereunder; (b) an Event
of Default (as defined in the Mortgage) under the Mortgage, or (c) the granting
of any trust mortgage upon any assets of Borrower, the occurrence of any
assignment for the benefit of Borrower's creditors, or the appointment of a
custodian, trustee, or receiver with respect to any assets of Borrower, or the
filing of any petition by or against Borrower under the Bankruptcy Reform Act of
1978 (as amended), or any other federal or state law by which Borrower is or may
be relieved from its debts, except that with respect to an involuntary filing
against the Borrower, the Borrower shall have forty five days from the date of
filing to dismiss the involuntary filing prior to it constituting an Event of
Default, or (d) a monetary breach or monetary default by the Borrower of any
terms, covenants, or conditions of any loan, guaranty, financial instrument or
other agreement involving


2



--------------------------------------------------------------------------------





indebtedness, secured to the Borrower’s first mortgage lender after the passage
of any applicable notice and/or cure periods. An Event of Default will be deemed
to be continuing unless waived in writing by Lender or the Event of Default has
been cured as provided herein or in the Mortgage and Security Agreement.


If the entire amount of any required principal and/or interest payment is not
paid in full on the date the same is due, the Borrower shall pay to the Lender a
late fee equal to five percent (5.00%) of the required payment.


Upon the occurrence of an Event of Default which remains uncured beyond any
applicable notice and/or cure period, the unpaid principal hereunder shall, at
the option of the Lender, bear interest at a per annum interest rate equal to
nine percent (9.00%) per annum until such Event of Default is cured or waived in
writing by Lender.


Borrower, and each endorser and guarantor hereof, severally agree to hereby
waive presentment, demand, notice and protest and also waives any delay on the
part of the holder hereof. Each also assents to (i) any extension, or other
indulgence (including, without limitation, any release substitution or addition
of collateral or of any direct or indirect obligor) permitted by Lender with
respect to this Note and/or any collateral given to secure this Note, (ii) any
extension or other indulgence, as described above, with respect to any other
obligation or any collateral given to secure such other obligation of Borrower
or any endorser or guarantor to Lender, or (iii) to the modification or
amendment, at any time and from time to time, of this Note, the Mortgage and
Security Agreement, or any other instrument securing this Note or any of the
loan documents evidencing the Obligations at the request of any person liable
thereon. A discharge or release of any party directly or indirectly liable
hereon shall not discharge or otherwise affect the liability of any other party
directly or indirectly liable hereon.


No indulgence, delay, or omission by Lender in exercising or enforcing any of
its rights or remedies hereunder shall operate as a waiver thereof on that
occasion nor on any other occasion. No waiver of any default hereunder shall
operate as a waiver of any other default hereunder, nor as a continuing waiver.
No waiver of a default or of any other right or remedy hereunder, nor any
modification of any provision of this Note, shall be enforceable unless it is in
writing signed by the party against whom the waiver or modification is to be
enforced. All of Lender's rights and remedies hereunder and under any other
related loan documents shall be cumulative and may be exercised singularly or
concurrently, at Lender's sole and exclusive discretion.


It is not intended under this Note to charge interest at a rate exceeding the
maximum rate of interest permitted to be charged under applicable law, but if
interest exceeding said maximum rate should be paid hereunder, the excess shall,
at Lender's option, be (a) deemed a voluntary prepayment of principal not
subject to the prepayment premium (if any) set forth herein or (b) refunded to
Borrower.


Borrower, and each endorser and guarantor hereof, jointly and severally agree to
pay on demand all costs and expenses, including, but not limited to, reasonable
attorneys' fees, incurred by Lender in connection with the protection and/or
enforcement of any of Lender's rights or remedies against Borrower or any such
endorser or guarantor (whether or not any suit has been instituted by


3



--------------------------------------------------------------------------------





or against Lender).


This Note shall be binding upon Borrower and each endorser and guarantor hereof
and upon their respective heirs, successors, and representatives, and shall
inure to the benefit of Lender and its successors, endorsees and assigns.


The liabilities of the Borrower (and each co-maker, if any), and any endorser or
guarantor hereof, are joint and several. Each reference in this Note to the
Borrower, any endorser and any guarantor, is to such maker, co-maker (if any),
endorser and guarantor, individually, as well as collectively. No party
obligated on account of this Note may seek contribution from any other party
also obligated unless and until all obligations to Lender of the party to whom
contribution is sought have been satisfied in full. Each reference to Lender
herein is to the named payee hereto or any subsequent holder hereof, and their
respective successors, endorsees and assigns.


Borrower represents to Lender that the proceeds of this Note will not be used
for personal, family or household purposes and that this loan is strictly a
commercial transaction.


BORROWER, AND EACH ENDORSER AND GUARANTOR HEREOF, HEREBY EXPRESSLY WAIVE ALL
RIGHTS TO A TRIAL BY JURY WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY
DISPUTE RELATING, DIRECTLY OR INDIRECTLY, TO THIS NOTE AND/OR OTHER LOAN
DOCUMENTS (IF ANY) EXECUTED IN CONNECTION HEREWITH AND ALSO SUBMIT TO THE
JURISDICTION OF THE COURTS OF THE COMMONWEALTH OF MASSACHUSETTS (AND THE FEDERAL
COURTS SITUATED THEREIN) WITH RESPECT TO ALL CLAIMS CONCERNING THIS NOTE AND/OR
ANY COLLATERAL SECURING THEIR RESPECTIVE LIABILITIES TO LENDER.


This Note shall be governed by the laws of the Commonwealth of Massachusetts,
without regard to its principles of conflicts of laws, and shall take effect as
a sealed instrument.


Signed under seal as of the day and year first above written.


64 JACKSON, LLC




BY:                    
Steven E. Goodman, Manager








4



--------------------------------------------------------------------------------






EXHIBIT C


Form of Second Mortgage
exhcformofsecondmortgage001.jpg [exhcformofsecondmortgage001.jpg]


1



--------------------------------------------------------------------------------





exhcformofsecondmortgage002.jpg [exhcformofsecondmortgage002.jpg]


2



--------------------------------------------------------------------------------





exhcformofsecondmortgage003.jpg [exhcformofsecondmortgage003.jpg]


3



--------------------------------------------------------------------------------





exhcformofsecondmortgage004.jpg [exhcformofsecondmortgage004.jpg]


4



--------------------------------------------------------------------------------





exhcformofsecondmortgage005.jpg [exhcformofsecondmortgage005.jpg]


5



--------------------------------------------------------------------------------





exhcformofsecondmortgage006.jpg [exhcformofsecondmortgage006.jpg]


6



--------------------------------------------------------------------------------





exhcformofsecondmortgage007.jpg [exhcformofsecondmortgage007.jpg]


7



--------------------------------------------------------------------------------





exhcformofsecondmortgage008.jpg [exhcformofsecondmortgage008.jpg]


8



--------------------------------------------------------------------------------





exhcformofsecondmortgage009.jpg [exhcformofsecondmortgage009.jpg]


9



--------------------------------------------------------------------------------





exhcformofsecondmortgage010.jpg [exhcformofsecondmortgage010.jpg]


10



--------------------------------------------------------------------------------





exhcformofsecondmortgage011.jpg [exhcformofsecondmortgage011.jpg]


11



--------------------------------------------------------------------------------





exhcformofsecondmortgage012.jpg [exhcformofsecondmortgage012.jpg]


12



--------------------------------------------------------------------------------






EXHIBIT D


SUBORDINATED ALR
exhdformofassignmentofle001.jpg [exhdformofassignmentofle001.jpg]


1



--------------------------------------------------------------------------------





exhdformofassignmentofle002.jpg [exhdformofassignmentofle002.jpg]


2



--------------------------------------------------------------------------------





exhdformofassignmentofle003.jpg [exhdformofassignmentofle003.jpg]


3



--------------------------------------------------------------------------------





exhdformofassignmentofle004.jpg [exhdformofassignmentofle004.jpg]


4



--------------------------------------------------------------------------------





exhdformofassignmentofle005.jpg [exhdformofassignmentofle005.jpg]


5



--------------------------------------------------------------------------------





exhdformofassignmentofle006.jpg [exhdformofassignmentofle006.jpg]


6



--------------------------------------------------------------------------------





exhdformofassignmentofle007.jpg [exhdformofassignmentofle007.jpg]


7



--------------------------------------------------------------------------------





exhdformofassignmentofle008.jpg [exhdformofassignmentofle008.jpg]




8



--------------------------------------------------------------------------------










EXHIBIT E


Insurance Requirements


Insurance Requirements During Holdover Period
SELLER’S INSURANCE DURING THE HOLDOVER PERIOD. Seller shall at all times during
the Holdover Period, at its sole cost and expense, carry and maintain the
following insurance: 
(a) insurance coverage for any and all trade fixtures and personal property,
including, but not limited to, any furniture, machinery, goods, products or
supplies, of Seller, which Seller may have upon or within the Improvements;
(b) Commercial General Liability Insurance relating to the Improvements and its
appurtenances  and Seller’s use of other portion(s) of Purchaser's Property on
an occurrence basis, with minimum limits of liability in the amount of
$2,000,000.00 in respect of bodily injury or death and/or property damage
combined; and
(c) workmen’s compensation insurance insuring against and satisfying Seller’s
obligations and liabilities under applicable workmen’s compensation laws.
Seller’s Commercial General Liability Insurance shall name Purchaser, and any
entity Purchaser transfers the management of the real property leased hereunder
to, as additional insureds.  All liability and casualty policies maintained by
Seller shall be written as primary policies, not contributing with and not
supplemental to coverage that Purchaser may carry.  Seller may maintain any of
its required insurance coverages under blanket policies of insurance covering
the Improvements and any other premises of Seller, or companies affiliated with
Seller, provided the coverage afforded will not be reduced or diminished by
reason of the use of such blanket policy.






1



--------------------------------------------------------------------------------






EXHIBIT F


Existing Deed
exhfexistingdeed64jackso001.jpg [exhfexistingdeed64jackso001.jpg]


1



--------------------------------------------------------------------------------





exhfexistingdeed64jackso002.jpg [exhfexistingdeed64jackso002.jpg]


2



--------------------------------------------------------------------------------





exhfexistingdeed64jackso003.jpg [exhfexistingdeed64jackso003.jpg]


3



--------------------------------------------------------------------------------





exhfexistingdeed64jackso004.jpg [exhfexistingdeed64jackso004.jpg]


4



--------------------------------------------------------------------------------





exhfexistingdeed64jackso005.jpg [exhfexistingdeed64jackso005.jpg]


5



--------------------------------------------------------------------------------





exhfexistingdeed64jackso006.jpg [exhfexistingdeed64jackso006.jpg]


6



--------------------------------------------------------------------------------





exhfexistingdeed64jackso007.jpg [exhfexistingdeed64jackso007.jpg]


7



--------------------------------------------------------------------------------





exhfexistingdeed64jackso008.jpg [exhfexistingdeed64jackso008.jpg]


8



--------------------------------------------------------------------------------





exhfexistingdeed64jackso009.jpg [exhfexistingdeed64jackso009.jpg]


9



--------------------------------------------------------------------------------





exhfexistingdeed64jackso010.jpg [exhfexistingdeed64jackso010.jpg]


10



--------------------------------------------------------------------------------





exhfexistingdeed64jackso011.jpg [exhfexistingdeed64jackso011.jpg]


11



--------------------------------------------------------------------------------






EXHIBIT G


Form of Proposed Deed
exhgformofproposeddeed001.jpg [exhgformofproposeddeed001.jpg]


1



--------------------------------------------------------------------------------





exhgformofproposeddeed002.jpg [exhgformofproposeddeed002.jpg]


2



--------------------------------------------------------------------------------





exhgformofproposeddeed003.jpg [exhgformofproposeddeed003.jpg]


3



--------------------------------------------------------------------------------





exhgformofproposeddeed004.jpg [exhgformofproposeddeed004.jpg]


4



--------------------------------------------------------------------------------





exhgformofproposeddeed005.jpg [exhgformofproposeddeed005.jpg]




5

